Upon further hearing of Counsel on both sides, The Court is of Opinion that the Account filed in this Cause and Signed by the Complainant and the Defendant Paul Trapier at London bearing Date the 21st August 1749 with an Exception of Errors and Omissions is not final and Conclusive and that the Defendant is not thereby precluded but may have liberty to falsify and Controvert any Articles or wrongful Charges stated and contained therein and all Errors and Omissions that may be found in the said Account to his Prejudice, and have proper Allowance for such erroneous Charges and Om-missions;  Upon full Deliberation of the Matter and hearing what was alledged on either side, It is Ordered That it be Referred to the Master of this Court to Examine and finally to settle and adjust all the Accounts and Matters in difference between the said Parties relative to their Copartnership, and that the Defendant do for that purpose put into the hands of the said Master all and every the Books Accounts and Papers which are in his Cus*496tody power or possession any way touching or concerning the same, especially the Blotter or Book of first Entries in the Bill and Answer mentioned And it is also Ordered that the Master do Liquidate and Report to the Court in a reasonable time what Sum or Ballance shall upon the Account so to be taken by him appear to be justly due from the Defendant to the Complainant, and that the Defendant do immediately enter into Security with the Master of this Court for the payment of such Sum as shall upon a true and just State and Adjustment of the said Accounts as aforesaid appear to be due on his part from him to the Complainant, The said Report to be Subject to the further Order of this Court.
Alexr Stewart Register in Chancery